DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 January 2022 has been entered.
 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the United Kingdom of Great Britain and Northern Ireland on 06 November 2015. It is noted, however, that Applicant has not filed a certified copy of the foreign priority application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8-10, 12-13, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 20060145131 A1 (Purvis).
Regarding claim 1, Purvis discloses an elongated bracket (26) comprising: 
at least one each of a first type (32) and a second type (30) of mutually spaced fence member receiving channels (see Fig. 1), the or each channel of the second type (see Fig. 8) having a greater width than the or each channel of the first type (see Fig. 6), as measured along a length of the bracket (see NOTE 1 below); and 
a plurality of non-channel regions (see annotated Figure 2 below), the non-channel regions comprising an interconnecting region between each pair of adjacent channels (see annotated Figure 2 below), wherein the plurality of non-channel regions lie in a common plane (see Fig. 2), the channels extending out of the common plane and parallel to the common plane (see Fig. 2), and 
wherein at least one of the non-channel regions is configured for securing the elongated bracket to a support post (support post is 24, see NOTE 2 below).
NOTE 1: The length of the bracket is measure along the vertical direction as seen in Figs. 6 and 8. Further see in Figs. 6 and 8 that the bracket of the second type has a larger channel length than the channel of the first type, with respect to the cable (34) shown.
NOTE 2: The non-channel regions assist in holding the elongated bracket to the support. Without the non-channel regions, the elongated bracket would not be securely fixed to the support post.

    PNG
    media_image1.png
    516
    761
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 2.
Regarding claim 4, Purvis discloses wherein the non-channel regions comprise a pair of end regions at ends of the bracket (bracket 26, see annotated Figure 2 above).
Regarding claim 5, Purvis discloses wherein at least one of the non- channel regions (see annotated Figure 2 above) comprises an aperture (27, see NOTE below).
NOTE: Purvis discloses in paragraph [0037] that the passageway may be located anywhere along the bracket (26), and therefore can be located in the non-channel regions.
Regarding claim 8, Purvis discloses wherein each of the first type of channels (32) has a substantially semi-circular cross-section (see NOTE below).
NOTE: See in Fig. 2 that the first type of channel is defined by two J-shaped members with rounded bends. The bends of the J-shaped members are part of the channel, creating a semi-circular shape, and therefore create a substantially semi-circular cross section in the channel. 
Regarding claim 9, Purvis discloses wherein each of the second type of channels (30) has a linear central region between arcuate end regions (see NOTE below).
NOTE: See the linear central region between the two end regions below in annotated Figure 2. Further, see that the end regions (31) are shown as polygonal, but are disclosed as being capable of being any desired shape (see paragraph [0034]). Therefore, the end regions (31) may be arcuate, therefore providing a linear central region between arcuate end regions.

    PNG
    media_image2.png
    508
    913
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.
Regarding claim 10, Purvis discloses the bracket of claim 1 comprising one channel of the second type (30).
Regarding claim 12, Purvis discloses wherein a channel nearest to a first end of the bracket is of the first type (32), and a channel second nearest to the first end of the bracket is of the second type (30).
Regarding claim 13, Purvis discloses a security barrier system comprising: 
a plurality of support posts (24), attached to each support post at least one elongated bracket (26) comprising at least one each of a first type (32) and a second type (30) of mutually spaced fence member receiving channels, the or each channel of the second type (see Fig. 8) having a greater width than the or each channel of the first type (see Fig. 6), as measured along a length of the bracket, the length of the elongated bracket oriented vertically (see NOTE 1 below); and 
a plurality of fence members (34) orientated horizontally, each member of the plurality of fence members passing through a corresponding one of the fence member receiving channels of the at least one elongated bracket attached to each support post (see Fig. 1), 
wherein the or each fence member receiving channel of the second type allows its respective fence member to slide upwardly along the support post and within the channel (see in Fig. 8 that there is room for the fence member (34) to slide) during an impact of a vehicle with the security barrier system (see NOTE 2 below).
NOTE 1: The length of the bracket is measure along the vertical direction as seen in Figs. 6 and 8. Further see in Figs. 6 and 8 that the bracket of the second type has a larger channel length than the channel of the first type, with respect to the cable (34) shown.
NOTE 2: See in paragraph [0009] that the guardrail is intended to be used on construction sites. Further it is understood that vehicles and equipment are used on construction sites, and that guardrails are intended to receive impacts from people, objects, or vehicles. Therefore, seeing that there is room for the fence member (34) to move within the channel of the second type (30), it is understood that in the event of a vehicle impact on the guardrail, the fence member (34) will slide upwardly along the support post within the channel.
Regarding claim 18, Purvis discloses wherein the support posts (24) have substantially rectangular cross sections (see Figs. 1-2).
Regarding claim 19, Purvis discloses wherein non-channel regions (see annotated Figure 2 above) of the elongated brackets (26) are flush with the support posts (see Fig. 1).
Regarding claim 20, Purvis discloses wherein each fence member (34) of the plurality of fence members has a circular cross-section (see Fig. 1), the circular cross- section having a fence member diameter (see Fig. 1).
Regarding claim 21, Purvis discloses wherein each channel of the fence member receiving channels of the first type (32) has a width and depth substantially equal to the fence member diameter (see NOTE below).
NOTE: See in Figure 6 that the receiving channel of the first type has a substantially equal width to the fence member diameter. Further see that the receiving channel of the first type securely holds the fence member (see Figs. 1 and 6), and therefore has a depth substantially equal to the fence member diameter.
Regarding claim 22, Purvis discloses wherein each channel of the fence member receiving channels of the second type (30) has a depth substantially equal to the fence member diameter and a width greater than the fence member diameter (see NOTE below).
NOTE: See in Figure 8 that the receiving channel of the second type securely holds the fence member (see Figs. 1 and 8), and therefore has a depth substantially equal to the fence member diameter. Further see in Fig. 8 that the receiving channel of the second type has a width greater than the fence member diameter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060145131 A1 (Purvis).
Regarding claim 11, Purvis discloses the bracket of claim 8 comprising one channel of the first type (32), but does not expressly disclose as claimed that the bracket of claim 8 comprises three channels of the first type.
Applicant is reminded that duplicating the components of a prior art device, wherein there is no structural or functional significance as to the specific number of an element disclosed, is a design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the guardrail disclosed by Purvis wherein there are three channels of the first type on the bracket of claim 8 as Purvis does not disclose any structural or functional significance as to the specific number of channels of the first type, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guardrail of Purvis, such that it comprises three channels of the first type, in order to provide a series of spaced guardrail cables which further provides smaller gaps between the adjacent guardrail cables, reducing the likelihood of occupants passing through the guardrail and also providing a stronger guardrail barrier. 
Claims 13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 1106691 A (Willis), in view of US 20060145131 A1 (Purvis).
Regarding claim 13, Willis discloses a security barrier system (see Fig. 1) comprising: 
a support post (13), attached to each support post at least one elongated bracket (14) comprising two channels (15),
the length of the elongated bracket oriented vertically (see Fig. 1), and  
a plurality of fence members (18) orientated horizontally (see Fig. 1), 
but does not expressly disclose as claimed a plurality of support posts;
each elongated bracket comprising at least one each of a first type and a second type of mutually spaced fence member receiving channels, the or each channel of the second type having a greater width than the or each channel of the first type, as measured along a length of the bracket;
each member of the plurality of fence members passing through a corresponding one of the fence member receiving channels of the at least one elongated bracket attached to each support post, 
wherein the or each fence member receiving channel of the second type allows its respective fence member to slide upwardly along the support post and within the channel during an impact of a vehicle with the security barrier system.
However, Purvis teaches a plurality of support posts (24, see Fig. 1);
each elongated bracket (26) comprising at least one each of a first type (32) and a second type (30) of mutually spaced fence member receiving channels, the or each channel of the second type having a greater width than the or each channel of the first type, as measured along a length of the bracket, the length of the elongated bracket oriented vertically (see NOTE 1 below);
each member of the plurality of fence members (34) passing through a corresponding one of the fence member receiving channels of the at least one elongated bracket attached to each support post (see Fig. 1), 
wherein the or each fence member receiving channel of the second type (30) allows its respective fence member to slide upwardly along the support post and within the channel during an impact of a vehicle with the security barrier system (see NOTE 2 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the security barrier of Willis, with Purvis, such that it comprises a plurality of support posts, and further that the channels on the bracket of Willis are replaced with the first and second type of channels of Purvis, in order to provide fence member receiving channels that advantageously allow for rapid installation of the barrier system (see Purvis paragraph [0040]), and further securely hold the fence members in place.
NOTE 1: The length of the bracket is measure along the vertical direction as seen in Figs. 6 and 8. Further see in Figs. 6 and 8 that the bracket of the second type has a larger channel length than the channel of the first type, with respect to the cable (34) shown.
NOTE 2: See in paragraph [0009] that the guardrail is intended to be used on construction sites. Further it is understood that vehicles and equipment are used on construction sites, and that guardrails are intended to receive impacts from people, objects, or vehicles. Therefore, seeing that there is room for the fence member (34) to move within the channel of the second type (30), it is understood that in the event of a vehicle impact on the guardrail, the fence member (34) will slide upwardly along the support post within the channel.
Regarding claim 18, the combination of Willis and Purvis teaches wherein the support posts (13 of Willis) have substantially rectangular cross sections (see Fig. 1 of Willis).
Regarding claim 19, the combination of Willis and Purvis teaches wherein non-channel regions (see annotated Figure 1 below of Willis) of the elongated brackets (14 of Willis) are flush with the support posts (13 of Willis, see Fig. 1 of Willis).

    PNG
    media_image3.png
    606
    770
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 1.
Regarding claim 20, the combination of Willis and Purvis teaches wherein each fence member (18 of Willis) of the plurality of fence members has a circular cross-section (see Fig. 1 of Willis), the circular cross- section having a fence member diameter.
Regarding claim 21, the combination of Willis and Purvis teaches wherein each channel of the fence member receiving channels of the first type (32 of Purvis) has a width and depth substantially equal to the fence member diameter (see NOTE below).
NOTE: See in Fig. 6 of Purvis that the receiving channel of the first type has a substantially equal width to the fence member diameter (34 of Purvis). Further see that the receiving channel of the first type securely holds the fence member (see Figs. 1 and 6 of Purvis), and therefore has a depth substantially equal to the fence member diameter.
Regarding claim 22, the combination of Willis and Purvis teaches wherein each channel of the fence member receiving channels of the second type (30 of Purvis) has a depth substantially equal to the fence member diameter and a width greater than the fence member diameter (see NOTE below).
NOTE: See in Fig. 8 of Purvis that the receiving channel of the second type securely holds the fence member (34 of Purvis, see Figs. 1 and 8 of Purvis), and therefore has a depth substantially equal to the fence member diameter. Further see in Fig. 8 of Purvis that the receiving channel of the second type has a width greater than the fence member diameter.
Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 1106691 A (Willis), in view of US 20060145131 A1 (Purvis) as applied to claim 13, and further in view of KR 20100043406 A (Lee).
Regarding claim 14, the combination of Willis and Purvis teaches wherein each support post (13 of Willis) of the plurality of support posts (taught by Purvis, see Fig. 1 of Purvis) has a bracket attached thereto with the length of the elongated brackets orientated vertically (see Fig. 1 of Willis), but does not expressly teach as claimed wherein each support post has attached thereto two elongated brackets.
However, Lee teaches a double sided security barrier, having two guardrails (30) attached to each support post (20) by the use of a through bolt (60) in a non-channel region of the guardrail (see Figs. 5a-5c), in order to provide a double sided security barrier that provides an increased amount of protection, while having economical efficiency (see page 5 of the attached translation, lines 27-29) due to the simplicity of the attachment.
Applicant is reminded that duplicating the components of a prior art device, wherein there is no structural or functional significance as to the specific number of an element disclosed, is a design consideration within the skill of the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the barrier system taught by Willis and Purvis wherein there is a bracket of Willis located on opposing sides of each post of Willis as Willis does not disclose any structural or functional significance as to the specific number of brackets attached to each support post, and as such practice is a design consideration within the skill of the art which would yield expected and predictable results.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Willis and Purvis, with Lee, such that it comprises two brackets of Willis, with the channels of Purvis, through bolted to opposing sides of each of the posts of Willis, in order to provide a double sided security barrier that provides an increased amount of protection, while having economical efficiency (see page 5 of the attached translation of Lee, lines 27-29) due to the simplicity of the attachment.
Regarding claim 15, the combination of Willis, Purvis, and Lee teaches wherein the two elongated brackets (14 of Willis) attached to each support post (13 of Willis) of the plurality of support posts (taught by Purvis) are identical to each other and attached to each support post of the plurality of support posts at a same position along a length of the support post (see NOTE below).
NOTE: Lee teaches at least two guardrails attached opposing sides of each post, and therefore the combination set forth above teaches two brackets of Willis, through bolted to opposing sides of a post of Willis, and further positioned at the same vertical height on each post as taught by Lee.
Regarding claim 17, the combination of Willis, Purvis, and Lee teaches wherein at least one bolt (60 of Lee) attaches the two elongated brackets (14 of Willis) to each support post (13 of Willis) of the plurality of support posts (taught by Purvis), the at least one bolt extending through: 
an aperture of a non-channel region of a first of the two elongated brackets; 
an aperture of the support post; and 
an aperture of a non-channel region of a second of the two elongated brackets (see NOTE below).
NOTE: Figs. 5a-5c of Lee teaches the connection between the duplicated brackets of Willis, and further Figs. 5a-5c of Lee teaches the claimed structure listed above.
Response to Amendment
	The amendment filed 10 January 2022 has been entered. Claims 1, 13, and 19 have been amended. Claims 2-3, 6-7, 16, and 23-24 have been canceled. Applicant’s amendments overcome the previously set forth claim objections set forth in the Final Office Action dated 23 July 2021. Claims 1, 4-5, 8-15, and 17-22 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments, see remarks, filed 10 January 2022 with respect to the rejection(s) listed below, have been fully considered and are persuasive.  Therefore, the rejections has been withdrawn.  
Claim(s) 1, 4-5, 8-10, 12-15, and 18-22 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 8992116 B2 (Sloan).
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over US 8992116 B2 (Sloan) in view of US 8424852 B2 (Anson).
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over US 8992116 B2 (Sloan) in view of KR 20100043406 A (Lee).
However, upon further consideration, the following new ground(s) of rejection has been made:
Claim(s) 1, 4-5, 8-10, 12-13, and 18-22 rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 20060145131 A1 (Purvis).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20060145131 A1 (Purvis).
Claims 13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 1106691 A (Willis), in view of US 20060145131 A1 (Purvis).
Claims 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 1106691 A (Willis), in view of US 20060145131 A1 (Purvis) as applied to claim 13, and further in view of KR 20100043406 A (Lee).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        
/Josh Skroupa/Primary Examiner, Art Unit 3678